                     IN THE UNITED STATES DISTRICT COURT
                     FOR THE MIDDLE DISTRICT OF GEORGIA
                               MACON DIVISION


TYRAE TREMON RICHEY,

        Plaintiff,

v.                                                      CIVIL ACTION NO.
                                                       5:19-cv-00432-TES-CHW
COII MIDDLETON,

        Defendant.



                               ORDER DISMISSING CASE



        Plaintiff Tyrae Tremon Richey, an inmate in the Chatham County Detention

 Center in Savannah, Georgia, filed a pro se 42 U.S.C. § 1983 civil rights action and a

 motion to proceed without prepayment of the filing fee or security therefor pursuant to

 28 U.S.C. § 1915(a). [Doc. 1]; [Doc. 2]. Although Plaintiff submitted an affidavit in

 support of his claim of indigence, he did not submit a certified trust fund account

 statement for the preceding six months, as required by 28 U.S.C. § 1915(a)(2).

 Accordingly, the United States Magistrate Judge ordered Plaintiff to file a certified copy

 of his trust fund account statement for the last six months. [Doc. 7]. The magistrate

 judge gave Plaintiff 21 days to comply. [Id.].

        Thereafter, Plaintiff did not file a certified copy of his trust fund account

 statement. As a result, on December 12, 2019, the magistrate judge ordered Plaintiff to
respond and show cause why the Court should not dismiss this case for failure to

comply with its previous directive. [Doc. 8]. The magistrate judge again gave Plaintiff

21 days to respond and cautioned Plaintiff that his failure to respond would result in

the dismissal of this action. [Id. at pp. 1–2].

          More than 21 days have now passed since the magistrate judge ordered Plaintiff

to show cause why this Court should not dismiss this case, but Plaintiff has not filed

any response to the Show Cause Order. Thus, because Plaintiff has failed to comply

with the previous Orders or to otherwise prosecute his case, the Court now

DISMISSES his Complaint [Doc. 1] without prejudice. 1 See Fed. R. Civ. P. 41(b); Brown

v. Tallahassee Police Dep’t, 205 F. App’x 802, 802 (11th Cir. 2006) (per curiam) (first citing

Fed. R. Civ. P. 41(b) and then citing Lopez v. Aransas Cty. Indep. Sch. Dist., 570 F.2d 541,

544 (5th Cir. 1978)) (“The court may dismiss an action sua sponte under Rule 41(b) for

failure to prosecute or failure to obey a court order.”).

          SO ORDERED, this 24th day of February, 2020.

                                                 S/ Tilman E. Self, III
                                                 TILMAN E. SELF, III, JUDGE
                                                 UNITED STATES DISTRICT COURT




1   Plaintiff’s Motion for Leave to Proceed In Forma Pauperis [Doc. 2] is TERMINATED as moot.


                                                     2
